Exhibit 10.1

 

PURCHASE AGREEMENT ADDENDUM

1309 SOUTH CICERO AVENUE, CICERO, ILLINOIS

 

THIS AGREEMENT is dated as of February 11, 2008, between BFG CICERO LLC, an
Illinois limited liability company (“Seller”), and BRAD FOOTE GEAR WORKS, INC.,
an Illinois corporation (“Buyer”) is entered into pursuant to the exercise by
Buyer of its option to purchase granted in that certain Lease dated August 22,
2007 (the “Lease”) between Seller as landlord and Buyer as Tenant, the terms of
which are incorporated herein by reference.

 

In consideration of this Agreement, Seller and Buyer agree as follows:

 

1.             Sale of Property.  Seller agrees to sell to Buyer, and Buyer
agrees to buy from Seller, the following (collectively “Property”) the real
property located at 1309 South Cicero Avenue, Cicero, Illinois, which real
property is described on attached Exhibit A (the “Land”) together with (1) all
buildings and improvements located on the Land (the “Buildings”), (2) all
plumbing, lighting, heating, air conditioning, ventilating, water conditioning
and other fixtures (the “Fixtures”) located in the Buildings or on Land and
(3) all easements and rights benefiting or appurtenant to the Land or the
Buildings (collectively the “Real Property”), subject to certain encumbrances
identified on attached Exhibit B (the “Permitted Encumbrances”).

 

2.             Purchase Price and Manner of Payment.  The total purchase price
(“Purchase Price”) to be paid by Buyer to Seller for the Property shall be Two
Million Four Hundred Thousand Dollars (U.S. $2,400,000).  The Purchase Price
shall be payable by wire transfer of immediately available funds on or before
the Closing Date.

 

3.             Representations and Warranties by Seller.  Seller represents and
warrants to Buyer as follows:

 

(a)                                  Title to Real Property.  Seller will own as
of the Closing Date the Real Property, free and clear of all encumbrances except
the Permitted Encumbrances.

 

(b)                                 Lease.  There are no leases or possessory
rights of others regarding the Real Property, except the Lease.

 

(c)                                  Utilities.  Seller has received no notice
of actual or threatened reduction or curtailment of any utility service now
supplied to the Real Property.

 

(d)                                 Certificates of Occupancy.  Seller has
received no notice of actual or threatened cancellation or suspension of any
certificates of occupancy (if any) for any portion of the Real Property.

 

(e)                                  Environmental Laws.  No toxic or hazardous
substances or wastes, pollutants or contaminants (including, without limitation,
asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such

 

1

--------------------------------------------------------------------------------


 

products, and any hazardous substance as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. § 9601-9657, as amended) have been generated, treated, stored, released
or disposed of, or otherwise placed, deposited in or located on the Property,
except in strict compliance with applicable laws, nor has any activity been
undertaken on the Property that would cause or contribute to (i) the Property to
become a treatment, storage or disposal facility within the meaning of, or
otherwise bring the Property within the ambit of the Resource Conservation and
Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et seq., or any similar state
law or local ordinance, (ii) an unpermitted release or threatened release of
toxic or hazardous wastes or substances, pollutants or contaminants, from the
Property within the meaning of, or otherwise bring the Property within the ambit
of, CERCLA, or any similar state law or local ordinance, or (iii) the discharge
of pollutants or effluents into any water source or system, the dredging or
filling of any waters or the discharge into the air of any emissions, that would
require a permit under the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq., or the Clean Air Act, 42 U.S.C. § 7401 et seq., or any similar state
law or local ordinance.  There are no substances or conditions in or on the
Property that may support a claim or cause of action under RCRA, CERCLA or any
other federal, state or local environmental statutes, regulations, ordinances or
other environmental regulatory requirements.  Seller has disclosed to Buyer all
environmental reports and studies with respect to the Property which are in
Seller’s possession.

 

(f)                                    Rights of Others to Purchase Property. 
Seller has not entered into any other contracts for the sale of the Property,
nor are there any rights of first refusal or options to purchase the Property or
any other rights of others that might prevent the consummation of this
Agreement.

 

(g)                                 Seller’s Defaults.  To Seller’s knowledge,
Seller is not in default concerning any of its obligations or liabilities
regarding the Property.

 

(h)                                 FIRPTA.  Seller is not a “foreign person”,
“foreign partnership”, “foreign trust” or “foreign estate” as those terms are
defined in Section 1445 of the Internal Revenue Code.

 

(i)                                     Proceedings.  There is no action,
litigation, investigation, condemnation or proceeding of any kind pending or, to
Seller’s knowledge, threatened against Seller or any portion of the Property.

 

(j)                                     Storage Tanks.  Except as disclosed in
the reports provided to Buyer and referenced in 3(e) above, no above ground or
underground tanks, are located in or about the Property, or have been located
under, in or about the Property and have subsequently been removed or filled. 
To the extent storage tanks exist on or under the Real Property such storage
tanks have been duly registered with all appropriate regulatory and governmental
bodies and otherwise are in compliance

 

2

--------------------------------------------------------------------------------


 

with applicable Federal, state and local statutes, regulations, ordinances and
other regulatory requirements.

 

Seller will indemnify Buyer, its successors and assigns, against, and will hold
Buyer, its successors and assigns, harmless from, any expenses or damages,
including reasonable attorneys’ fees, that Buyer suffers or incurs because of
the breach of any of the above representations and warranties, provided that
such breach was not discoverable before Closing.  Each of the representations
and warranties herein contained shall survive the Closing and shall not merge
with the deed.

 

5.             Closing.  The closing of the purchase and sale contemplated by
this Agreement (the “Closing”) shall occur on that date which is fifteen (15)
days after the date hereof (the “Closing Date”).  The Closing shall take place
at 9:00 a.m. local time at the office of Chicago Title (“Title”) at its office
at 171 North Clark Street, Chicago, Illinois, or at such other place as may be
agreed to.

 

(a)           Seller’s Closing Documents.  On the Closing Date, Seller shall
execute and/or deliver to Buyer the following (collectively, “Seller’s Closing
Documents”):

 

(i)                                     Deed.  A Special Warranty Deed,
sufficient for Title to insure as required herein, conveying the Real Property
to Buyer, free and clear of all encumbrances, except the Permitted Encumbrances
hereafter defined.

 

(ii)                                  Assignment of Contracts and Permits.  An
Assignment of Contracts and Permits, in form reasonably satisfactory to Buyer,
conveying the Contracts and Permits to Buyer, together with the consent of all
parties having a right to consent to such Assignment, however failure to obtain
consent is not a default.

 

(iii)                               Bring-down Certificate.  The Bring-down
Certificate.

 

(iv)                              Seller’s Affidavit.  An Affidavit by Seller
required by Title to issue an Owner’s Policy of Title Insurance with the
standard exceptions waived.

 

(v)                                 FIRPTA Affidavit.  A non-foreign affidavit,
properly executed and in recordable form, containing such information as is
required by IRC Section 1445(b)(2) and its regulations.

 

(vi)                              Storage Tanks.  If the Property contains or
contained any storage tanks, an affidavit with respect thereto, as required by
law.

 

(vii)                           Other Documents.  All other documents reasonably
determined by Title to be necessary to transfer the Property to Buyer free and
clear of all encumbrances except the Permitted Encumbrances.

 

3

--------------------------------------------------------------------------------


 

(b)           Buyer’s Closing Documents.  On the Closing Date, Buyer will
execute and/or deliver to Seller the following (collectively, “Buyer’s Closing
Documents”);

 

(i)                                     Purchase Price.  The Purchase Price, by
wire transfer of U.S. Federal Funds, to be received in Title’s trust account on
or before 10 a.m. local time on the Closing Date.

 

(ii)                                  Other Documents.  All other documents
reasonably determined by Title to be necessary to accomplish the transfer of the
Property.

 

(c)           Prorations and Closing Costs.  Seller and Buyer agree to the
following prorations and allocation of costs regarding this Agreement:

 

(i)                                     Title Insurance and Closing Fee.  Seller
will pay the premium required for the issuance of the Title Policy and extended
coverage.  Buyer will pay all additional premiums, if any. Seller and Buyer will
each pay one-half of any reasonable and customary closing fee or charge imposed
by any closing agent designated by the Title Company.

 

(ii)                                  Conveyance Taxes.  Seller shall pay the
required state and county transfer or stamp tax due as a result of the transfer
and conveyance of the Real Property to Buyer.  Buyer shall pay all costs,
expenses, and taxes due as a result of any mortgage or deed of trust it grants
against the Real Property.  Buyer shall pay the cost of the transfer taxes or
stamps imposed by the municipality as a result of this transaction.

 

(iii)                               Basic Rents.  All accrued Rent or Additional
Rent and other charges under the Lease will be prorated as of the Closing Date
based on a calendar year.

 

(iv)                              Security Deposits.  Seller shall transfer to
Buyer at the Closing, without additional charge, any security deposits or damage
deposits and prepaid rents (not previously described hereunder) paid to Seller
under the Lease, including valid transfers of any noncash securities or
documents held for such purposes by Seller under the Lease.

 

(v)                                 Recording Costs.  Seller will pay the cost
of recording all documents necessary to place record title in the condition
warranted and required of Seller in this Agreement.  Buyer will pay the cost of
recording the Special Warranty Deed and any mortgages and related documents
which Buyer grants on the Real Property in connection with the transaction
contemplated by this Agreement.

 

(vi)                              Attorney’s Fees.  Each of the parties will pay
its own attorneys fees, except that a party defaulting under this Agreement or
any Closing

 

4

--------------------------------------------------------------------------------


 

Document will pay the reasonable attorneys’ fees and court costs incurred by the
nondefaulting party in enforcing its rights under this Agreement.

 

6.             Remedies.  If Buyer defaults under this Agreement, Seller shall
have the right to terminate this Agreement by giving written notice to Buyer. 
If Buyer fails to cure such default within fifteen (15) days of the date of such
notice, this Agreement will terminate.  The termination of this Agreement will
be the sole remedy available to Seller for such default by Buyer, and Buyer will
not be liable for damages or specific performance.  If Seller defaults under
this Agreement, this provision does not preclude Buyer from seeking specific
performance of this Agreement.

 

7.             Mutual Indemnification.  Seller and Buyer agree to indemnify each
other against, and hold each other harmless from, all liabilities (including
reasonable attorneys’ fees in defending against claims) arising out of the
ownership, operation or maintenance of the Property for their respective periods
of ownership.  Such rights to indemnification will not arise to the extent that
(a) the party seeking indemnification actually receives insurance proceeds or
other cash payments directly attributable to the liability in question (net of
the cost of collection, including reasonable attorneys’ fees) or (b) the claim
for indemnification arises out of the act or neglect of the party seeking
indemnification.  If and to the extent that the indemnified party has insurance
coverage, or the right to make claim against any third party for any amount to
be indemnified against as set forth above, the indemnified party will, upon full
performance by the indemnifying party of its indemnification obligations, assign
such rights to the indemnifying party or, if such rights are not assignable, the
indemnified party will diligently pursue such rights by appropriate legal action
or proceeding and assign the recovery and/or right of recovery to the
indemnifying party to the extent of the indemnification payment made by such
party.

 

8.             Notices.  Any notice required or permitted to be given by any
party upon the other is given in accordance with this Agreement if it is
directed to Seller by delivering it personally to an officer of Seller; or if it
is directed to Buyer, by delivering it personally to an officer of Buyer; or if
mailed in a sealed wrapper by United States registered or certified mail, return
receipt requested, postage prepaid; or if transmitted by facsimile, copy
followed by mailed notice as above required; or if deposited cost paid with a
nationally recognized, reputable overnight courier, properly addressed as
follows:

 

If to Seller:

 

BFG Cicero LLC

 

 

741 Chesterfield Avenue

 

 

Naperville, Illinois, 60640

 

 

Facsimile: 630-717-9810

 

 

Attn: Joan Drecoll

 

 

 

With a copy to:

 

DLA Piper US LLP

 

 

203 N. LaSalle Street, Suite 1900

 

 

Chicago, IL 60601

 

 

Attention: Stephen A. Landsman, Esq.

 

 

Facsimile No.: 312.630.6330

 

5

--------------------------------------------------------------------------------


 

If to Buyer:

 

Tower Tech Holdings Inc.

 

 

980 Maritime Drive, Suite 6

 

 

Manitowoc, WI 54220

 

 

Attention:

 

 

Facsimile No.: 920-684-5579

 

 

 

With a copy to:

 

Fredrikson & Byron, P.A.

 

 

200 South Sixth Street, Suite 4000

 

 

Minneapolis, MN 55402

 

 

Attention: Mr. John Wurm, Esq.

 

 

Facsimile No.: 612-492-7077

 

Notices shall be deemed effective on the earlier of the date of receipt or the
date of deposit as aforesaid; provided, however, that if notice is given by
deposit, that the time for response to any notice by the other party shall
commence to run one business day after any such deposit.  Any party may change
its address for the service of notice by giving written notice of such change to
the other party, in any manner above specified, 10 days prior to the effective
date of such change.

 

9.             General.  The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement and are not
to be considered in interpreting this Agreement.  This written Agreement
constitutes the complete agreement between the Parties and supersedes any prior
oral or written agreements between the parties regarding the Property.  There
are no verbal agreements that change this Agreement and no waiver of any of its
terms will be effective unless in a writing executed by the parties.  All of the
terms of this Agreement will survive and be enforceable after the Closing.  This
Agreement binds and benefits the parties and their successors and assigns.  This
Agreement has been made under the laws of the state in which the Property is
located, and such laws will control its interpretation.

 

The remainder of this page is intentionally blank.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed as of the day and year first above written.

 

 

 

 

SELLER: BFG CICERO LLC

 

 

 

 

 

By: BFG ACQUISITION LLC,

 

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Joan Drecoll

 

 

Its:

Manager

 

 

 

 

 

 

 

 

BUYER: BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Huntington

 

 

Its:

Chief Financial Officer

 

7

--------------------------------------------------------------------------------